
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 365
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2011
			Mr. Clarke of
			 Michigan submitted the following resolution; which was referred to
			 the Committee on Financial
			 Services, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that Congress should cut the United States’ true debt burden by
		  reducing home mortgage balances, forgiving student loans, and bringing down
		  overall personal debt.
	
	
		Whereas the threat of default stands to exacerbate an
			 already dire situation for citizens of the United States with regard to
			 personal debt by increasing the cost of debt service and future
			 borrowing;
		Whereas the average person in the United States, much like
			 the Federal Government, owes more in monthly bills than he or she has on hand,
			 but, unlike the Federal Government, individuals and households who suffered
			 employment setbacks during the financial crisis face extraordinarily high costs
			 to finance their debt;
		Whereas while 30-year Treasury bond yields have hovered
			 around 4.3 percent, some credit card borrowers who have missed payments face
			 interest rates of up to 29 percent, rates that would only go up should the
			 government default;
		Whereas average borrowers in the United States often face
			 terms that are more severe than market conditions warrant, and additional
			 uncertainty brought on by approaching the debt ceiling or actual default are
			 likely to increase the mark-up that lenders demand;
		Whereas according to Nobel Prize-winning Economist Joseph
			 Stiglitz, the credit card debt situation faced by many United States citizens
			 is similar to partial indentured servitude, where an
			 individual with debts equal to 100% of his or her income could be forced to
			 hand over to the bank 25% of his gross, pre-tax income for the rest of his
			 life, because the bank could add on 30% interest each year to what a person
			 owed.;
		Whereas in 2009, nearly half of people in the United
			 States had credit card debt, with a median balance of $3,300;
		Whereas credit card interest payments alone now total
			 approximately $94,000,000,000 per year;
		Whereas in 2011, the average borrower graduating from a
			 4-year college left school with roughly $23,000 of student debt, but
			 compounding this burden, only 56 percent of 2010 graduates were able to find
			 work following completion of their studies according to a study by the John J.
			 Heldrich Center for Workforce Development at Rutgers University;
		Whereas in 2009, average mortgage payments surpassed
			 $1,000 per month;
		Whereas as of March 2011, 2,400,000 United States
			 homeowners with mortgages, or 27.9 of the total population of home mortgagors,
			 had less than 5 percent equity on their homes;
		Whereas if home prices fall between 5 and 10 percent by
			 the end of 2011, as some forecast, nearly one-third of United States homeowners
			 with mortgages would owe more on their homes than the properties are
			 worth;
		Whereas Mark Fleming, the chief economist for the business
			 analytics firm CoreLogic, has stated that Negative equity holds millions
			 of borrowers captive in their homes, unable to move or sell their properties.
			 Until the high level of negative equity begins to recede, the housing and
			 mortgage finance markets will remain very sluggish.;
		Whereas increases in credit card interest rates have the
			 same negative impact on consumer demand for goods and services as price
			 increases, creating a drag on the economy that is made worse by uncertainty
			 over the debt ceiling;
		Whereas student loans, mortgage debt, and credit card debt
			 create a vicious economic cycle as consumers avoid spending on account of their
			 debts and businesses forego hiring because they lack customers;
		Whereas reducing household debt and increasing savings
			 directly ameliorates the United States’ trade deficit;
		Whereas when United States citizens save more, they are
			 able to finance United States imports rather than borrowing from abroad;
		Whereas given that savings finance investment and that
			 investment drives economic growth, increasing the savings rate should be a
			 priority;
		Whereas under bankruptcy rules, corporations are allowed
			 to write down the debt restructure because it is essential to keep them
			 functioning;
		Whereas corporations are deemed to be systemically
			 important to the United States economy and keeping families in their homes is
			 also systematically important;
		Whereas evictions have destructive consequences not only
			 for families but also for neighbors, municipal governments, the environment,
			 and the fiscal health of the United States;
		Whereas high personal savings economies tend to be high
			 growth economies;
		Whereas the experiences of the Asian Tiger
			 economies (South Korea, Singapore, Taiwan, and Hong Kong) during the late 20th
			 century or China in the present period illustrate this notion;
		Whereas just as importantly, high savings countries tend
			 to be more economically resilient; and
		Whereas after suffering the lessons of the Financial
			 Crisis of 1997, East Asian countries’ savings levels skyrocketed, which is
			 widely cited as a reason they have suffered minimal impacts from the recent
			 financial crisis: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the high rate of personal debt is an urgent
			 national concern for the health of the United States economy, on par with the
			 urgency of addressing the Federal debt and debt limit;
			(2)Congress should cut the United States’ true
			 debt burden by reducing home mortgage balances, forgiving student loans, and
			 bringing down overall personal debt;
			(3)having the Federal Government avoid default
			 and reducing the Federal debt will not make the United States stronger alone,
			 but household debt should be cut too in order to make the United States strong;
			 and
			(4)helping citizens of the United States
			 become free of debt to promote personal financial security and to strengthen
			 the Nation’s economy should be a top priority of the United States.
			
